Dissenting Opinion.
Myers, J.
We are required to consider this cause without regard to the provisions of the act of 1911 (Acts 1911 p. 693) and in so doing, I am unable to concur in the view that the question here presented is the same as in Miller v. Jackson Tp. (1912), 178 Ind. 503, 99 N. E. 102, 111, as a matter of practice. That was held to be an action in equity by a taxpayer, in analogy to a stockholder in a corporation. Here is a strict action at law, and while it is conceded that ordinarily an equitable defense may, under the code, be pleaded in an action at law, I am forced to believe that it cannot be so under the special, and later act known as the township advisory board act, for the reason pointed out in the dissenting opinion in the Miller case: that the effect would be to nullify the provisions of that act, and the views there expressed apply with even greater force here than in that case, unless it be, that that act is not to be taken literally, and independently, but should be construed as modified by other principles of law, and equity. Viewed in that light, it may be a fair construction of the act to hold *670that the breaches of the bond alleged, make a prima facie case of conversion, and put upon the officer the burden of establishing the fact that the expenditure was without fraud, and not prohibited by statute; and that the articles were necessary; and that the municipality received the benefit; and that the prices paid were fair, and without personal profit; that the advisory board act was not intended to be restricted in its force, and operation, by the act of 1911, is apparent from its provisions being applicable only to past acts, but on the view here suggested, the answer may be good, at law, but in my judgment the Advisory Board Act creates an exception to the rule allowing an equitable defense in an action at law, and that the rule that equity follows the law in a case at law, applies, and that the law prohibits this defense, however harsh it may be, and this- view is enforced by the provisions of the act of 1911 applying to past transactions only, showing the legislative understanding, and the intent of both acts, and to hold otherwise is to repeal the original act, and to nullify the law. If it is too harsh and unyielding, as it may be, it should be corrected by the legislature, and not by this court.
Cox, J., concurs in this opinion.
Note. — Reported in 105 N. E. 230, 231. As to what a surety on official bond, is liable for, see 91 Am. St. 497. See, also, under (1) 29 Cyc. 1467; (2) 31 Cyc. 305.